Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on October 14, 2021 in response to the Office Action of August 27, 2021 is acknowledged and has been entered. 
The objection to claim 1 is now withdrawn in view of the claim amendment. 
The rejections to claims 1-2, 15-16 and 21-23 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between the subcombinations A-J, as set forth in the Office action mailed on December 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the subcombinations A-J is withdrawn. Claims 3-11 and 17-20, directed to the subcombinations B-J no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Julien Ho (Reg. No. 70803) on October 22, 2021. Applicant’s approval was obtained on October 27, 2021. 

Amendments to the claims:
Claims 1, 3-5, 15, 17 and 19 are amended to clarify the scope of the claims.
Claim 1. An apparatus for ultrasound guided refilling of a drug delivery pump by marking a location for needle insertion, comprising: 
an ultrasound imaging transducer having a nosepiece, and 
a support device coupled to the nosepiece of the ultrasound imaging transducer, the support device comprising: 

at least two support holes which penetrate through the body of the support device, 
where the centers of the at least two support holes 
wherein a vertical axis of the ultrasound imaging transducer coincides with a vertical axis of the support device, forming a common vertical axis,
wherein are positioned to  secure the removable insertion of a marker, first points that form [[for ]]a first line
wherein the apparatus is rotatable around the common vertical axis after the first line is formed, then, upon rotation, the at least two support holes are positioned to secure the removable insertion of the marker, to create second points that form a second line, and
wherein the first line intersects with the second line, and the intersection of the first line and the second line marks . 



Claim 3. The apparatus of claim 1 wherein the horizontal axis of the support device where the at least two support holes are placed coincides with a [[the]] long axis of the nosepiece of the ultrasound imaging transducer.  

Claim 4. The apparatus of claim 1 wherein the support device comprises at least one clip in proximity of the proximal surface of the support device, and the nosepiece of the ultrasound imaging transducer has at least one [[a ]]corresponding 

Claim 5. The apparatus of claim 1 wherein the support device comprises at least one of a protrusion or a divot on the [[its ]]proximal surface, and the nosepiece of the ultrasound imaging transducer comprises at least one of a corresponding divot or a corresponding protrusion 

Claim 15. A support device for coupling to a nosepiece of an ultrasound imaging transducer, for the purpose of ultrasound guided refilling of a drug delivery pump by marking a location for needle insertion, the support device comprising 
a body having a proximal surface configured to engage the nosepiece of the ultrasound imaging transducer, and 
at least two support holes which penetrate through the body of the support device, 
wherein the centers of the at least two support holes 
wherein the at least two support holes secure the removable insertion of a marker, first points that form [[for ]]a first line,
wherein the support device is rotatable around a vertical axis of the ultrasound imaging transducer after the first line is formed, then, upon rotation, the at least two support holes secure the removable insertion of the marker, to create second points that form a second line. 

Claim 17. The support device of claim 15, wherein the at least two support holes are placed along an axis that corresponds to a [[the ]]long axis of the nosepiece of the ultrasound imaging transducer.  

Claim 19. The support device of claim 15, comprising at least one of a protrusion or a divot on the [[its ]]proximal surface


Allowable Subject Matter
Claims 1-11 and 15-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitations recited in claim 1 in regard to the features of “a vertical axis of the ultrasound imaging transducer coincides with a vertical axis of the support device, forming a common vertical axis, and the apparatus is rotatable around the common vertical axis after the first line is formed, then, upon rotation, the at least two support holes are positioned to secure the removable insertion of the marker, to create second points that form a second line", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 15 in regard to the features of “the support device that is engaged to the nosepiece of the ultrasound imaging transducer, is rotatable 
Dependent claims 2-11 and 16-23 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793